Exhibit 20Press release issued May 10, 2016 For Immediate Release May 10, 2016 BOWL AMERICA REPORTS THIRD QUARTER EARNINGS Bowl America Incorporated today reported that earnings per share for its fiscal 2016 nine-month period ended March 27, 2016, were $.32 compared to $.28 in the prior year period. Earnings for the current year third quarter were $.25 per share, unchanged from the prior year. What is referred to as the “Blizzard of 2016” caused the complete closure of our northern market centers for up to 3 days. The impact of the storm was heightened because it fell over a weekend when most bowling is non-contracted. In addition snow removal costs were 50% higher than last year’s when snow storms were spread throughout the third quarter. This fiscal year is a 53-week accounting year with the extra week added to the fourth quarter. The quarter will also include one more week of winter league bowling due to the late start of the league season in the first quarter. Bowl America operates 18 bowling centers and its Class A Common Stock trades on the NYSE MKT Exchange with the symbol BWLA. A more detailed explanation of results is available in the Company’s S.E.C. Form 10-Q filing, available at the Company’s web site www.bowlamericainc.com. BOWL AMERICA INCORPORATED Results of Operations (unaudited) Thirteen weeks ended Thirty-nine weeks ended March March 29, March March Revenues Bowling and other $ Food, beverage & merchandise sales Operating expenses excluding depreciation and amortization Depreciation and amortization Interest & dividend income Earnings before taxes Net Earnings $ Comprehensive earnings $ Weighted average shares outstanding EARNINGS PER SHARE SUMMARY OF FINANCIAL POSITION (unaudited) Dollars in Thousands 03/27/16 03/29/15 ASSETS Total current assets including cash and short-term investments of $4,165 & $3,809 $ $ Property and investments TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Total current liabilities $ $ Other liabilities Stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $
